Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In the amendment filed on December 2nd, 2021, claims 1, 5, and 15 have been amended, claim 3 has been cancelled and no new claim has been added.  Therefore, claims 1, 2, 4-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20200367810 A1) and Shouldice et al. (US 20160151603 A1).
In regards to claim 1, Garten teaches a method for creating a personalized audio experience (Paragraphs 38, 208).  Garten further teaches determining a distribution of user-specific asleep values for a physiological feature when a user is determined to be asleep (Paragraphs 6, 267).  Garten further teaches altering an audio experience based on based on determining the user is asleep or awake (Paragraphs 766-769).  Garten fails to teach determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake.  Shouldice on the other hand teaches 
Garten modified fails to teach determining the user has been awake for a threshold amount of time; and altering an audio experience based on determining the user is asleep or awake, wherein altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time to initiate a guided breathing or relaxation exercise for the user.  Shouldice ‘1603 on the other hand teaches determining the user has been awake for a threshold amount of time (Paragraphs 86, 89, 208).  Furthermore, Shouldice ‘1603 teaches altering the audio experience comprises instructing the user to stand up when the user is determined to be awake for the threshold amount of time to initiate a guided breathing or relaxation exercise for the user (Paragraphs 174, 210, 214).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shouldice’s ‘1603 teaching with Garten modified’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.
In regards to claim 2, Garten modified teaches altering the audio experience in response to determine the user is awake comprises initiating an experience to help guide the user to sleep (Paragraphs 769-770).
In regards to claim 4, Garten modified teaches entering a low-power mode by one or more sensors in response to determining the user is asleep, i.e. when the EEG device detects that Billy is approaching a sleep state, the app automatically fades the music volume down. When the EEG device 
In regards to claim 15, Garten teaches a method for creating a personalized audio experience(Paragraphs 38, 208) comprising: during an initialization stage: measuring a value of a physiological feature associated with a user based on a sensor signal (Paragraphs 6, 7); determining the user is asleep using population-level data and the measured value of the physiological feature (Paragraphs 272, 1040);  when the user is determined to be asleep, measuring values of the physiological feature extracted from a physiological signal obtained using the sensor signal (Paragraphs 6, 7, 16); determining a distribution of user-specific asleep values based on the measured values of the physiological features (Paragraphs 6, 267); and associating the distribution of user-specific asleep values to the user being asleep; and after the initialization stage: determining the user is asleep when a measured value of the physiological feature extracted from a real-time physiological signal is in the distribution of user-specific asleep values (Paragraphs 6, 267); and altering an audio experience for the user in response to determining the user is asleep based on the measured value of the physiological feature extracted from the real-time physiological signal being in the distribution of user-specific asleep values (Paragraphs 766-769).
Garten fails to teach determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake.  Shouldice on the other hand teaches determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake (Paragraphs 6, 220, 221), Shouldice also teaches determining the user is asleep when a measured value of the physiological feature extracted from a real-time physiological signal is in the distribution of user-specific asleep values(Paragraphs 6, 180, 245) ; determining the user is awake when a measured value of the physiological feature extracted from the real-time physiological signal is in the distribution of user-specific awake values (Paragraphs 6, 220, 221,  245).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shouldice’s teaching with Garten’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood or natural behavior.
Garten modified fails to teach to create a more personalized distribution of asleep values as compared to the population-level data as well as to create a more personalized distribution of awake values as compared to the population-level data.  Shouldice ‘1603 on the other hand teaches a more personalized sleep values relative to the user, wherein the personalized values are adjusted according to comparison to a population pool (Paragraphs 79, 368, 386, 373).   Furthermore, Shouldice ‘1603 teaches creating a more personalized distribution of awake values as compared to the population-level data (Paragraphs 79, 607).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shouldice’s ‘1603 teaching with Garten’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.
In regards to claim 16, Garten modified teaches provide a system with a plurality of bio-signal sensors, each bio-signal sensor comprising at least one brainwave sensor; and at least one computing device in communication with the plurality of bio-signals sensor to continuously receive bio-signal data comprising brainwave data of a plurality of users. The at least one computing device may be configured to: detect an EEG response as a segment of the brainwave data at a time period (Paragraph 52), which in turn is a sensor signal capable of detecting the physiological feature.
In regards to claim 17, Garten modified teaches the physiological signal is a respiration waveform (Paragraphs 270).
In regards to claim 18, Garten modified teaches the physiological feature comprising a respiration rate or heart rate (Paragraph 270).
In regards to claim 19, Garten modified teaches altering the audio experience in response to determine the user is awake comprises initiating an experience to help guide the user to sleep (Paragraphs 769-770).

Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20200367810 A1) and Shouldice et al. (US 20160151603 A1) as applied to claims 1 above, and further in view of Lim et al. (US 20210124552 A1).
in response to detecting that the indicators deviate by an amount greater than the threshold, for example, indicating that the user 110 is now awake. In such cases, the sleep detection application 150 notifies the user 110 about the marker in the audio file after detecting that the user is likely awake again (Paragraph 44); by notifying the user about the marker in audio file after detecting the user is likely awake again, one of ordinary skill in the art may also include an audio file that instructs the user to “stand up” as a substitute to the marker, as the inventive skeleton is the same as the applicant’s disclosure.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lim’s teaching with Garten modified’s teaching in order to effectively accommodate an audio instruction to a user’s state of consciousness.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20160151603 A1).
In regards to claim 5, Garten teaches a method for creating a personalized audio experience(Paragraphs 38, 208) comprising: during an initialization stage: measuring a value of a physiological feature associated with a user based on a sensor signal (Paragraphs 6, 7); determining the user is asleep using population-level data and the measured value of the physiological feature (Paragraphs 272, 1040);  when the user is determined to be asleep, measuring values of the physiological feature extracted from a physiological signal obtained using the sensor signal (Paragraphs 6, 7, 16); determining a distribution of user-specific asleep values based on the measured values of the physiological features (Paragraphs 6, 267); and associating the distribution of user-specific asleep values to the user being asleep; and after the initialization stage: determining the user is asleep when a measured value of the physiological feature extracted from a real-time physiological signal is in the distribution of user-specific asleep values (Paragraphs 6, 267); and altering an audio experience for the user in response to determining the user is asleep based on the measured value of the physiological 
Garten fails to teach to create a more personalized distribution of asleep values as compared to the population-level data.  Shouldice ‘1603 on the other hand teaches a more personalized sleep values relative to the user, wherein the personalized values are adjusted according to comparison to a population pool (Paragraphs 79, 368, 386, 373).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shouldice’s ‘1603 teaching with Garten’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood, sleep or natural behavior.
In regards to claim 6, Garten modified teaches provide a system with a plurality of bio-signal sensors, each bio-signal sensor comprising at least one brainwave sensor; and at least one computing device in communication with the plurality of bio-signals sensor to continuously receive bio-signal data comprising brainwave data of a plurality of users. The at least one computing device may be configured to: detect an EEG response as a segment of the brainwave data at a time period (Paragraph 52), which in turn is a sensor signal capable of detecting the physiological feature.
In regards to claim 7, Garten modified teaches the physiological signal is a respiration waveform (Paragraphs 270).
In regards to claim 8, Garten modified teaches the physiological feature comprising a respiration rate or heart rate (Paragraph 270).
In regards to claim 9, Garten modified teaches the initialization stage lasts for a pre-determined amount of time (Paragraph 91).  
In regards to claim 10, Garten modified teaches one or more sensors entering a low-power mode in response to determining the user is asleep based on the measured value of the physiological feature extracted from the real-time physiological signal being in the distribution of user-specific asleep values, i.e. when the EEG device detects that Billy is approaching a sleep state, the app automatically fades the music volume down. When the EEG device detects that Billy has fallen asleep, the app on his device fades out the music entirely (Paragraphs 767-768) hence operating a lower powered mode.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20160151603 A1) as applied to claims 5 above, and further in view of Shouldice et al. (US 20200367810 A1).
In regards to claim 11, Garten further teaches altering an audio experience based on based on determining the user is asleep or awake (Paragraphs 766-769).  Garten fails to teach determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake.  Shouldice ‘7810 on the other hand teaches determining a distribution of user-specific awake values for the physiological feature when the user is determined to be awake (Paragraphs 6, 220, 221). Shouldice ‘7810 further teaches determining the user is awake when a measured value of the physiological feature extracted from the real-time physiological signal is in the distribution of user-specific awake values (Paragraphs 6, 220, 221, 245).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shouldice’s ‘7810 teaching with Garten’s teaching in order to adapt a musical/acoustic output to cater to an individual’s mood or natural behavior.  
In regards to claim 12, Garten modified teaches altering the audio experience in response to determine the user is awake comprises initiating an experience to help guide the user to sleep (Paragraphs 769-770).


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20160151603 A1) as applied to claims 5 above, and further in view of Lim et al. (US 20210124552 A1).
In regards to claim 13, Garten modified fails to teach determining the user has been awake for a threshold amount of time, wherein altering the audio experience such that instructing the user to stand up when the user is determined to be awake for the threshold amount of time.  Lim on the other hand teaches the sleep detection application 150 is configured to send the notification about the marker (e.g., via audio prompt, visual prompt, haptic prompt, etc.) in response to detecting that the indicators deviate by an amount greater than the threshold, for example, indicating that the user 110 is now awake. In such cases, the sleep detection application 150 notifies the user 110 about the marker in the audio file after detecting that the user is likely awake again (Paragraph 44); by notifying the user about the marker in audio file after detecting the user is likely awake again, one of ordinary skill in the art may also include an audio file that instructs the user to “stand up” as a substitute to the marker, as the inventive skeleton is the same as the applicant’s disclosure.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lim’s teaching with Garten modified’s teaching in order to effectively accommodate an audio instruction to a user’s state of consciousness.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20200367810 A1) and Shouldice et al. (US 20160151603 A1) as applied to claims 11 above, and further in view of Ahmed et al. (US 20140073486 A1).
In regards to claim 14, Garten modified fails to teach outputting at least one of time-to-sleep onset or how many times the user awoke during a sleep period.  Ahmed on the other hand teaches parameters of the user during sleep including, but not limited to, an overlaid graph 1573 of heart rate and movement during sleep, statistics 1574 on the maximum heart rate, minimum heart rate, number of times the user awoke during sleep, average movement during sleep, a sleep cycle indicator 1576 showing durations spent awake, in light sleep, in deep sleep and in REM sleep, and a sleep duration graph 1578 showing the number of hours slept over a period of time (Paragraph 185).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lim’s teaching with Garten modified’s teaching in order to effectively monitor the sleep patterns of a user.

Claim  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garten et al. (US 20190387998 A1) in view of Shouldice et al. (US 20200367810 A1) and Shouldice et al. (US 20160151603 A1) as applied to claim 15 above, and further in view of Lim et al. (US 20210124552 A1).
In regards to claim 20, Garten modified fails to teach determining the user has been awake for a threshold amount of time, wherein altering the audio experience such that instructing the user to stand up when the user is determined to be awake for the threshold amount of time.  Lim on the other hand in response to detecting that the indicators deviate by an amount greater than the threshold, for example, indicating that the user 110 is now awake. In such cases, the sleep detection application 150 notifies the user 110 about the marker in the audio file after detecting that the user is likely awake again (Paragraph 44); by notifying the user about the marker in audio file after detecting the user is likely awake again, one of ordinary skill in the art may also include an audio file that instructs the user to “stand up” as a substitute to the marker, as the inventive skeleton is the same as the applicant’s disclosure.  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lim’s teaching with Garten modified’s teaching in order to effectively accommodate an audio instruction to a user’s state of consciousness.

Response to Arguments
Examiner acknowledges the amended claims to integrate subject matter from previously dependent claim 3 into the independent claim 1.  However, based on how the applicant amended the claim language, the scope of the claim was further narrowed.  As a result, the examiner has addressed the applicant’s amendments under new grounds of rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685